Title: From Thomas Jefferson to George Hammond, 13 November 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Germantown Nov. 13. 1793.

In a letter which I had the honor of addressing you on the 19th. of June last, I asked for information when we might expect an answer to that which I had written you on the 29th. of May was twelvemonth, on the articles still unexecuted of the treaty of peace between the two nations.
In your answer of the next day, you were pleased to inform me that you had forwarded the letter of the 29th. of May 1792. in the course of a few days after it’s date, and that you daily expected instructions on the subject; that you presumed these had been delayed in consequence of the very interesting events which had occurred in Europe, and which had been of a nature so pressing and important as probably to have attracted the whole attention of your ministers, and thus to have diverted it from objects more remote, and that might perhaps have been regarded as somewhat less urgent.
I have it again in charge from the President of the United States to ask whether we can now have an answer to the letter of May 29. before-mentioned? I have the honor to be with great respect Sir, your most obedient & most humble servt.

Th: Jefferson

